Title: From George Washington to Major General Horatio Gates, 14 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters Paramus [N.J.] July 14th 1778
          
          I am just favord with your Letter of yesterday. The right wing and second line of the
            army marched this morning from hence and will be at Haverstraw tomorrow, where I also
            expect to be at the same time. I shall be glad to see you there without delay to confer
            on the several subjects of your letter, and on some other matters of importance. I wrote
            to you last night communicating the intelligence I had received from Congress of the
            arrival of a French fleet on our coast; this morning
            brought me accounts, though not certain, of its being
            arrived off the Hook. This is a circumstance of serious
            import, and may have no small influence on our operations. I am Sir Your mo. Obet
            Sert
          
            Go: Washington
          
        